        Case 2:21-cv-00377-JHE Document 1 Filed 03/11/21 Page 1 of 5                      FILED
                                                                                 2021 Mar-11 AM 10:49
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT
                 COURT FOR THE NORTHERN DISTRICT
                  OF ALABAMA SOUTHERN DIVISION

Theresa Rutherford,                       )
                                          )
Plaintiff.                                )     Civil Action No.:
                                          )
vs.                                       )     JURY TRIAL DEMANDED
                                          )
Life Time Fitness, Inc.                   )
d/b/a Life Time Fitness                   )
                                          )
                                          )
Defendant.                                )


                                     COMPLAINT
COMES NOW the Plaintiff, Theresa Rutherford, (“Plaintiff”) by and through

her undersigned counsel, and hereby files this Complaint against Life Time

Fitness, Inc. d/b/a Life Time Fitness (“Defendant”) and seeks redress for

injuries suffered caused by the Defendant. Plaintiff states as follows:

                        JURISDICTION AND VENUE
      1. The jurisdiction of this Court is invoked pursuant to 28 U.S.C . § 1332

         because this action arises under diversity of citizenship and Plaintiff’s

         claim seeks damages in excess of $75,000.

      2. The unlawful injuries described herein took place within the Southern

         division of the Northern District of Alabama.
  Case 2:21-cv-00377-JHE Document 1 Filed 03/11/21 Page 2 of 5




3. Venue is proper in this Court, The United States District Court for the

   Northern District of Alabama, pursuant to Title 28, U.S.C § 1391 and

   the Local Rules of the United States District Court for the Northern

   District of Alabama.

                                 PARTIES
4. Plaintiff Theresa Rutherford is domiciled in the State of Alabama.

5. The Defendant Life Time Fitness, Inc. d/b/a Life Time Fitness is a

   foreign corporation licensed to do business in Alabama and is

   incorporated in Minnesota.

                           GENERAL FACTS
6. On or about March 29, 2019, Plaintiff went to work out as a guest at

   the Defendant’s gym located at 3051 Healthy Way Birmingham, AL

   35243.

7. Plaintiff attended a bootcamp class as part of a free trial.

8. The bootcamp class was held outdoors on the turf area.

9. While performing an exercise, as directed by Defendant’s instructor,

   Plaintiff hit a soft spot in the turf.

10. When she hit this soft spot the flooring underneath was uneven and

   gave way.

11. Plaintiff rolled her foot.
  Case 2:21-cv-00377-JHE Document 1 Filed 03/11/21 Page 3 of 5




12. Plaintiff was taken to the hospital where she was informed that she

   would need surgery to repair a broken ankle and leg.

                          COUNT I NEGLIGENCE

13. Plaintiff re-alleges paragraphs 1-12 as if set out in full herein.

14. On or about March 29, 2019, Plaintiff was a business invitee of

   Defendant.

15. Plaintiff was on Defendant’s premises for the purpose of using a

   workout pass from the Defendant, who is in the business of operating a

   gym.

16. While on the Defendant’s premises as a business invitee and while

   exercising reasonable care for her safety, Plaintiff sustained substantial

   injuries when she slipped and fell on the turf floor due to a hazardous

   and/or dangerous condition as a proximate consequence of the

   negligence of the Defendant.

17. Specifically, Plaintiff was taking part in a group bootcamp class on the

   turf area.

18. The exercises the class was performing included “burpees.”

19. While on the turf area, Plaintiff hit a soft spot in the turf.

20. The ground underneath the soft spot was uneven.
  Case 2:21-cv-00377-JHE Document 1 Filed 03/11/21 Page 4 of 5




21. The uneven ground caused the Plaintiff the roll her foot and suffer

   injuries as a result.

22. Further, upon information and a good faith belief, Defendant had been

   put on notice by members of the gym that a dangerous and/or hazardous

   condition was present in the turf area.

23. At all times pertinent hereto, Defendants negligently caused,

   permitted, allowed or created a dangerous and/or hazardous condition

   to exist on the turf area, which rendered the premises hazardous and/or

   dangerous because of the likelihood that a business invitee might slip

   and fall.

24. As a proximate result of the negligence of the Defendants, Plaintiff has

   suffered injuries and damages including, but not limited to, a broken

   ankle and leg that required surgery, severe physical ailments, physical

   pain and suffering, mental anguish, physical injury, medical expenses,

   loss of activity, rehabilitative expenses, lost wages in excess of

   $40,000, plus internally or permanently injured/scarred all totaling in

   excess of $75,000.

WHEREFORE, premises considered, the Plaintiff claims of the

Defendants, separately and severally, punitive and compensatory damages
     Case 2:21-cv-00377-JHE Document 1 Filed 03/11/21 Page 5 of 5




   in an amount in excess of this Court, said amount to be determined, plus

   costs.

                      DEMAND FOR JURY TRIAL
                     The Plaintiff demands trial by jury.



Respectfully submitted,

                                                     /s/ Ray Foushee
                                                     Raymond Foushee
                                                     ASB-9344-X13G
                                                     Attorney for Plaintiff

                                                     /s/Jeremy Schatz
                                                     D. Jeremy Schatz
                                                     ASB-2400-H34Y
                                                     Attorney for Plaintiff



OF COUNSEL:
Virtus Law Group
100 41st Street South, Suite A
Birmingham, AL 35222
js@vlgal.com
rf@vlgal.com
205-946-1924


            Clerk: Please serve the Defendant via certified mail

   Life Time Fitness, Inc. d/b/a Life Time Fitness
   C/O Cogency Global Inc.
   2 North Jackson Street Suite 605
   Montgomery, AL 36104
